October 6, 1952

Ron. Allan Shivers       Opinion lo. V-1530
Governor of Texas
Austin, Texas            Re: Legality of using funds ap-
                             proprlated to the Executive
                             Department for out-of-State
                             scholarship aid to students
                             attending schools other than
                             those participating in the
                             Southern Regional Education
Dear Governor Shivers:       Compact.
          Your request for an opinion of this office
reads as follows:
         "The Southern Regional Education Compact
    was approved~by the 52nd Legislature, and at
    that time the State of Texas became a party
    to the compact. Senate Bill 405, Acts, 52nd
    Legislature, R. S., 1951, chapter 331, page
    567. This compact relates to the development
    and maintenance of regional educational serv-
    ices and schools in the southern States In
    the professional.,technological, scientific,
    literary, and other fields, and provides for
    the establishment of schools to be utilized
    on a regional basis by the States which are
    parties to the compact. The compact was
    signed by the Governors of Florida, Maryland,
    Georgia, Louisiana, Alabama, Mlaslasippl,
    Tennessee, Arkansas, Virginia, Horth Carolina,
    South Carolina, Texas, Oklahoma and West
    Virginia.
          "In the General Appropriation Bill the
     following appropriation is made to the Rxecu-
     tive Department:
               *'There is hereby appropriated,
          out of any moneys In the State Treas-
          ury not otherwise appropriated, the
          sum of One Hundred and Ten Thousand
                                                      ,   -




Hon. Allan Shivers, page 2 (V-1530)


         Dollars ($110,000) for the fiscal.
         year beginning September 1, 1951,
         and the sum of One Hundred and Twenty
         Thousand Dollars ($120,000) for the
         fiscal year beglnnlng September 1,
         1952, to be expended for partlcipa-
         tlon by this State in the educational
         program under the Southern Regional
         Educational Compact administered by
         the Board of Control for Southern Re-
         gional Education, and for out-of-
         State scholarship aid. The moneys
         herein appropriated shall be admin-
         istered by the Governor. The Governor
         may delegate to such State agency or
         agencies of higher education as he
         may determine the administration of
         any part or parts of this appropria-
         tion for out-of-State scholarship aid.'
         House Bill 426, Acts 52nd Leg., R. S.
         1951, chap. 499, p. 1228 at page 1332.
         "The Board of Directors of Texas
    Southern University has been delegated the
    administration of the appropriation which is
    quoted above. In making the allocations for
    operation under the Southern Regional Com-
    pact, it was stated in a letter from the
    Budget Division of the Executive Department
    to the President of Texas Southern University
    that
            "'There may be some need for this
         money for out-of-State scholarship
         aid for students other than those who
         apply to you. If such applications
         should be filed, they would be handled
         in the regular manner.'
          "In previous years there was an appro-
     priation made to the Texas Southern University
     for out-of-State aid which was used for pro-
     viding out,-of-Statescholarships for those
     students who desired to attend schools in
     States other than Texas. House Bill 319, Acts
     5lst Leg., R. S. 1949, Ch. 319, p. 1133, at
     page 1146.
.



    Ron. Allan Shivers, page 3 (V-1530)


             "A altuatlon has now arlaen concerning
        a student who desires out-of-State aid to
        attend a school in a State other than those
        which are signers to the Regional Education
        Compact. In past years the funds necessary
        to provide for this out-of-State education
        would have come from the out-of-State aid
        appropriated to the Texas Southern University.
             *Is it your opinion that the approprla-
        tion to the Executive Department contained
        In House Bl,ll 426, Acts 52nd Legislature,
        1951, was for the purpose of the partlclpa-
        tion of the State of Texas in the Southern
        Regional Education Compact as well as to
        continue the out-of-State aid which has
        been provided for in past years? Further,
        if your answer Is in the affirmative, may
        the funds appropriated for out-of-State
        scholarships be used to send students to
        schools other than those established under
        or Included In the Southern Regional Educa-
        tion Compact or in a State which is a party
        to that compact?"
              As stated above, the State of Texas became a
    party to the Southern Regional Rducatlon Compact In 1951.
    S. B. 405, Acts 52nd Leg., supra; Art. 2919d, V.C.S. Sec-
    tion 2 of Senate Bill 405 recites the terms of the Re-
    gional Compact, among which is Included the following:
             *Bach State agrees that, vhen authorized
        by the Legislature, It will from time to time
        make available and pay over to said Board
        Board of Control for Southern Regional Bduca-
        tion7 such funds as may be required for the
        est~bllshment, acquisition, operation and
        maintenance of such regional educational
        Institutions as may be authorized by the
        States under the terms of this Compact, the
        contribution of each State at all times to
        be in the proportion that its population
        bears to the total combined population of
        the States who are parties hereto as shown
        from time to time by the most recept official
        published report of the Bureau of the Census
        of the United States of America: or upon such
        other basis as may be agreed upon."
Hon. Allan Shivers, page 4 (V-1530)


          Section 4 provides that the State of Texas
shall be represented by the Governor In all matters
concerning the regional program, and that he shall have
all powers necessary to effectuate the purposes of the
Compact.
          The Legislature which approved this Regional
Compact also appropriated funds to be administered by
the Governor for this State's current biennial support
of that regional program. Article III of R. B. 426,
Acts 52nd Leg., R. S. 1951, ch. 499, at p. 1332, a por-
tion of which la recited hereinabove. The Immediate
provision following that appropriation reads as followsn
          *Payments for tuition and other academic
     fees out of the moneys allocated from this
     appropriation by the Governor for out-of-State
     scholarship aid, may be made directly to the
     colleges or universities. Payments of the
     moneys allocated from this appropriation by
     the Governor for the regional education pro-
     gram purposes may be made directly to the
     colleges or universities approved by the
     Board of Control for Southern Regional Educa-
     tion or directly to said Board. Ho person
     who has been a resident of this State for
     less than six (6) years shall be entitled
     to receive the benefits of the money herein
     appropriated: and no payment shall be made
     in behalf of or for the benefit of any such
     person."
          In this appropriation to the Executive Depart-
ment, it Is specifically provided that the sums therein
appropriated ,shall be expended for the educational pro-
gram under the Southern Regional Bducatlon Compact, *a+
for out-of-State scholarship aid." Further, the Gover-
nor is therein authorized to allocate a portion of the
appropriation *for out-of-State scholarship aid" and a
portion for *the regional education program purposes."
          It is observed, further, that prior to the
52nd Legislature's adoption of the Regional Education
Compact, the 51st and previous Legislatures provided
appropriations biennially for out-of-State aid. PI,B.
319, Acts 51st Leg., R. S. 1949, ch. 584, at pp. 1146,
1157. The General Provisions of House Bill 319, supra,
provided:
     .
_.



         Hon. Allan Shivers, page 5 (V-1530)


                  "Subsection (26). The amounts appro-
             priated for Out-of-State Scholarship Aid to
             the Texas State University for Negroes for
             each year of the biennium shall be used as
             scholarship aid to qualified negro students
             who have been residents of Texas more than
             eight (8) years for graduate or professional
             study In approved colleges or unlversitiea
             outside of Texas until such time, In the
             biennium, as State collages or universities
             for negro students offer programs considered
             by the Board of Directors of the Texas State
             University for Regroes as equivalent to
             those In Institutions for white students;
             the out-of-State schools to be approved by,
             and the students to be selected by the
             Directors of the Texas State University for
             Begroes ." (The present name of the college
             is Texas Southern Unlverelty, Art. 2643f,
             V.C.S.)
                   We find no provision In House Bill 426, supra,
         concerning the current appropriation for such out-of-
         State aid, which requires that the sum which is allocated
         for out-of-State scholarship aid shall be expended only
         for scholarships In the colleges or universities of those
         States which are parties to the Regional Education Com-
         pact. In the light of previous legislation concerning
         such aid appropriations, we think the 52nd Lsglslature*s
         purpose In House Bill 426 was to provide lump sum appro-
         priations to cover the separate purposes for which It
         speclflcally provided the funds should be allocated.
         The Legislature did not therein expressly limit nor in
         our opinion did It intend to limit geographically the
         use of such scholarship funds to any certain out-of-State
         colleges or unlversitles.
                   Accordingly, it 1s the opinion of this office
         that the appropriation to the Rxecutive Department con-
         tained In House Bill 426, supra, was for the purpose of
         participation of the State in the Southern Regional
         Education Compact as well as to continue the out-of-State
         scholarship aid provided for in past years. Further,
         there Is no requirement in Rouse Bill 426 that the funds
         appropriated and allocated for out-of-State scholarship
         aid may be expended,only to colleges or universities
         established under the Compact or geographically located
         In a State which is a party to that Compact.
Hon. Allan Shivers, page 6 (V-1530)


                      SUMIURY
            The appropriation to the Executive De-
       partment contained In House Bill 426, 52nd
       WT.3 R.S. 1951, ch. 499, p. 1228, at page
       1332, was for the purpose of participation
       of the State In the Southern Regional Educa-
       tion Compact as well as to continue for out-
       of-State scholarship aid provided for in
       past years.
            House Bill 426, supra, contains no re-
       quirement that the funds appropriated and
       allocated thereunder for out-of-State
       scholarship aid may be expended only to
       colleges or universities established under
       the Southern Regional Education Compact or
       geographically located in a State which Is
       a party to that Compact.
                             Yours very truly,
APPROVED:                      PRICE DMIEL
                             Attorney General
J. C. Davis, Jr.
County Affairs Division

Mark K. Wall                      Assistant
Reviewing Assistant

Charles D. Mathews
First Assistant
BJmm